Citation Nr: 1031511	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headache disorder.

2.  Entitlement to an initial compensable disability rating for 
service-connected left eye laceration scar residuals.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2007  rating decision of the 
Department of Veterans Affairs (VA) §§ Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran's September 2006 claim was granted in part and denied 
in part in the April 2007 rating decision.  The Veteran disagreed 
and perfected an appeal of the issues of entitlement to service 
connection for a headache disorder and entitlement to a 
compensable initial disability rating for service-connected left 
eye laceration scar residuals.  In a June 2009 decision, the 
Board remanded the Veteran's headache and left eye scar disorders 
for further evidentiary and procedural development.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
finding that the Veteran's headache disorder is unrelated to his 
active duty military service.

2.  The Veteran's left eye laceration residuals include a 0.2 by 
1.5 centimeter well-healed scar that is darker than normal skin, 
without underlying soft tissue damage, skin ulceration or 
breakdown over the scar, or underlying tissue loss, induration or 
inflexibility.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a headache disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  The criteria for a compensable disability rating for service-
connected left eye laceration residuals are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a soldier struck him in the head with a 
large bottle during active duty, causing the Veteran to lose 
consciousness.  The Veteran contends that since that time he has 
suffered from chronic headaches.  The blow also lacerated the 
skin near the Veteran's left eye.  He contends that the resulting 
scar warrants a compensable disability rating.  The Board will 
first address preliminary matters and then render a decision on 
the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to provide the Veteran with all legally 
required notification and to provide the Veteran with the 
criteria of then recently enacted regulations regarding facial 
scars.  The remand order also required VBA to afford the Veteran 
with a VA medical examination and for a medical opinion regarding 
the etiology of any diagnosed headache disorder.  

The Board observes that although VBA is required to comply with 
remand orders, it is substantial compliance, not absolute 
compliance that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  A 
review of the Veteran's VA claims folder shows that the Veteran 
was provided with legal notices in a letter dated September 2009 
and that a VA physician examined the Veteran and provided an 
opinion addressing the etiology of the Veteran's headache 
disorder in a report dated December 2009.  For those reasons, the 
Board finds that VBA substantially complied with the June 2009 
remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

With regard to the issue of entitlement to service connection for 
a headache disorder, the record reveals that the RO provided the 
Veteran with notice regarding the evidence required to establish 
service connection in letters dated October 2006 and September 
2009.  With regard to the Veteran's claim for an initial 
increased disability rating, the Board observes that it arises 
from the Veteran's disagreement with an initial disability 
rating.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 
Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board observes that the Veteran has not 
contended, nor does the record indicate, that his claim has been 
prejudiced by a lack of notice.  See Goodwin supra at 137 [Where 
a claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].
 
The Board briefly observes that the RO informed the Veteran in 
May 2008 and the September 2009 letters that in order to 
establish an increased disability rating, the evidence must show 
that his service-connected disability had gotten worse.  In 
addition, all letters informed the Veteran of VA's duty to assist 
him develop his claim by making reasonable attempts to obtain 
federal, state or private records relevant to his claims, and by 
providing a medical examination or opinion, and informed the 
Veteran of how VA determines a disability rating and an effective 
date in compliance with the Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified service treatment 
records, post-service VA and private treatment records identified 
by the Veteran.

The record also shows that the Veteran was afforded a VA 
examination in connection with his claim in April 2007.  As is 
discussed below, the Board finds that the examination is adequate 
to rate the Veteran's service-connected disability.  Accordingly, 
the Board finds that there is no identified, available, and 
pertinent evidence which is not currently part of the claims 
files.  Hence, VA has fulfilled its duty to assist the Veteran in 
the prosecution of his claims and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Entitlement to service connection for headache disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

The Veteran has described an incident he experienced during 
service when he was stationed in Germany.  He claims that he was 
struck in the head with a bottle and fell over a heater.  The 
blow and subsequent fall rendered him unconscious and caused him 
to be taken to the hospital.  He has claimed that he has suffered 
from chronic headaches since that time.  He seeks service 
connection for a headache disorder.  The Board will address each 
Shedden element in turn.

The record shows that the Veteran has been assessed with a 
headache disorder.  Thus, element (1) is satisfied.  With regard 
to element (2), evidence of an in-service incurrence or 
aggravation of a disease or injury, a review of the Veteran's 
service treatment records shows that in December 1973, 
approximately one year before the event the Veteran contends 
caused his headaches, the Veteran was seen for complaints of 
headaches without medications for two months.  No diagnosis of 
any headache disorder was made by the examiner.  A December 1974 
entry shows that a left lateral skull x-ray showed no fracture 
was evident.  There is no entry in December 1974 or January 1975 
indicating that the Veteran complained of or sought treatment of 
any headache condition.  Finally, in a 14 March 1975 Report of 
Medical History, the Veteran reported that he was in "good 
health," had no head injury or frequent or severe headaches, and 
had no current or untreated medical problems.  The Veteran was 
discharged in April 1975.  There are also no medical records 
showing complaints of or treatment for headaches after the 
Veteran was discharged from active duty until more than 30 years 
after his discharge.  Indeed, the only evidence that he had 
chronic headaches during service is the Veteran's own statements 
made in support of his claim for VA benefits.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, there is 
no contemporaneous evidence of chronic headaches.  The Court has 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a veteran's health and medical treatment during and after 
military service.  The trier of fact should consider all of the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts.  Maxon v. Gober, 230 F.3d 1330 at 1333 (Fed. Cir. 2000).  
When the Board considers all of the evidence of record, the lack 
of any evidence of chronic headaches during service is more 
probative than the statements made by the Veteran more than three 
decades after the fact.  Such a length of time without treatment 
is negative evidence that weighs against the Veteran's claim. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 1335, 
1358 (Fed. Cir. 2002) (en banc).

The mere fact of an in-service injury such as the assault the 
Veteran suffered during service is not enough; there must be 
evidence of a chronic disability resulting from that injury. When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. See 38 C.F.R. § 3.303(b) (2009); see also 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  As previously noted, 
there is no such evidence.  

The Board recognizes that the Veteran stated that he did not have 
health insurance and that he therefore did not seek medical 
services.  The lack of insurance indeed could be a reason why 
there are no records of a chronic headache disorder; however, the 
Board observes that the evidence of record, including statements 
of friends and family that the Veteran submitted in support of 
other claims, does not mention to any degree the fact that the 
Veteran complained of or was seen to suffer from a chronic 
headache disorder after service.

In sum, after a review of the entire record, the Board finds that 
the evidence is against a finding that the Veteran had a chronic 
headache disorder during service.  For those reasons, the Board 
finds that element (2) is not satisfied and that the claim fails 
on this basis alone.  For the sake of completeness, the Board 
will briefly address the remaining Shedden element. See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

The relevant pieces of evidence regarding element (3) are the 
findings and opinion of the December 2009 VA examiner and the 
statements of the Veteran.  The VA examiner determined, after 
examining the Veteran's VA folder and the Veteran, that the most 
likely etiology of the Veteran's headache disorder was the 
Veteran's cervical spine disorder.  The examiner specifically 
found that it was less likely as not that there was a nexus 
between the Veteran's in-service injury and his headache 
disorder.  That evidence is more credible and probative than the 
Veteran's contentions that he suffered chronic headaches since 
his military discharge.  As noted, his statements are made in 
support of a claim for monetary benefits and were made many years 
after he claims he had the condition.  In addition, the medical 
evidence before the Board is silent regarding a continuity of 
symptoms of a chronic headache disorder.  Finally, there is 
nothing in the record that indicates that the Veteran has the 
education, experience or training required to make a medical 
opinion regarding the etiology of his headache disorder.  His 
statements are far less probative than the VA examiner's opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

For those reasons, the Board further finds that element (3) is 
not supported by the evidence of record and that the Veteran's 
claim also fails on this basis.

Entitlement to an initial compensable disability rating 
for service-connected left eye laceration scar residuals.
 
Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected left eye laceration scar residual 
is currently rated as noncompensable, or 0 percent disabling, 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 [Burn scar(s) of 
the head, face, or neck;scar(s) of the head, face, or neck due to 
other causes; or other disfigurement of the head, face, or neck].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The criteria for rating disabilities under Diagnostic Codes 7800, 
7801, 7802, 7804, and 7805 were changed, effective October 23, 
2008. See 73 Fed. Reg. 54708 (Sept. 23, 2008). The amendment 
applies to all applications for benefits received by VA on or 
after October 23, 2008, and in instances where an application was 
filed earlier, but only if the claimant requests review under the 
changes. Id. Here, the Veteran's application was filed before 
October 23, 2008, but there has been no request by the Veteran to 
have his claim evaluated under the new criteria. Generally, where 
a law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been concluded, 
the version most favorable to a veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  As 
noted, the 2008 amendment provides for such an exception that 
requires a claimant's action.  Here, the Veteran failed to 
request consideration of his claim under new criteria.  Thus, the 
Board will adjudicate the claim using the old criteria.

The criteria of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007) 
concerns scars of the head, face or neck and is therefore 
applicable to this case. Diagnostic Codes 7801 and 7802, pertain 
to scars, other than head, face, or neck, and are not applicable 
to the Veteran's left eye scar. Diagnostic Code 7801 concerns 
scars which are deep and cause limited motion, of which there is 
no evidence in this case. Diagnostic Code 7802, although 
concerning superficial scars, is also not applicable, since the 
clinical evidence establishes that the service-connected scar 
involves an area far less than that required for a compensable 
rating under that diagnostic code [929 square centimeters or 144 
square inches]. The report of the April 2007 VA examination 
reflects that one scar was 0.2 centimeters by 1.5 centimeters and 
a photo in the Veteran's VA claims folder shows the scar is 
barely visible. The total area of this scar hardly approximates 
the 929 square centimeters which is required for a compensable 
rating. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802 (2007).

A 10 percent rating is warranted for superficial, unstable scars. 
See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). Also, a 10 
percent rating is warranted for superficial scars that are 
painful on examination. See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  There is no evidence that the Veteran's service-
connected left eye scar is unstable or painful, thus Diagnostic 
Codes 7803 and 7804 are not applicable.  Under Diagnostic Code 
7805, scars may also be evaluated on the basis of any related 
limitation of function of the body part that they affect. There 
is no evidence the Veteran's service-connected scar affects or 
aggravates any function of the Veteran's left eye; thus, 
Diagnostic Code 7805 is also not applicable.

In sum, after review of the entire record, Diagnostic Code 7800 
is deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the primary diagnosed 
disability in the Veteran's medical records: a 0.2 by 1.5 
centimeter well-healed scar near the Veteran's left eye that is 
darker than normal skin, without underlying soft tissue damage, 
skin ulceration or breakdown over the scar, or underlying tissue 
loss, induration or inflexibility.  

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7800.

Schedular criteria

Diagnostic Code 7800 provides a 10 percent disability rating 
where the evidence involves a scar with one characteristic of 
disfigurement.  Note (1) to Diagnostic Code 7800 (2007) provides 
the 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118: scar 5 or more inches (13 or 
more cm [centimeters]) in length; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and sin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

A 30 percent disability rating where the evidence involves a scar 
or scars with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement.

A 50 percent disability rating where the evidence involves a scar 
or scars with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement.

A 80 percent disability rating where the evidence involves a scar 
or scars with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Schedular rating

As noted above, the April 2007 VA examiner reported the Veteran's 
service-connected left eye scar residual was manifested by a 0.2 
by 1.5 centimeter well-healed scar that is darker than normal 
skin, without underlying soft tissue damage, skin ulceration or 
breakdown over the scar, or underlying tissue loss, induration or 
inflexibility.  The examiner further reported that there was no 
evidence of elevation or depression of the scar, or 
disfigurement.  An unretouched color photograph of the Veteran's 
left eye scar also reveals that the scar is barely visible.  The 
criteria for a compensable disability rating include evidence of 
a scar with at least one character of disfigurement.  As 
indicated, the Veteran's scar is much smaller than the 6 square 
inches or 39 square centimeters described in the criteria of 
characters of disfigurement, and there is no evidence of 
underlying soft tissue damage or loss, or induration or 
inflexibility. For those reasons, the Board finds that the 
Veteran's service-connected left eye scar does not meet any of 
the criteria for a compensable disability rating under Diagnostic 
Code 7800.  

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The Court further observed that when 
a claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was filed in September 
2006. In this case, therefore, the relevant time period is from 
September 2005 to the present. At all times, the assigned 
disability rating has remained unchanged as a noncompensable 
disability rating. In essence, the evidence of record indicates 
that the Veteran's service-connected left eye scar disability has 
remained essentially unchanged.  That is, the affected area and 
characteristics of the scar are no different from that reported 
by the April 2007 VA examiner.  Throughout the period under 
consideration, there were no clinical findings sufficient to 
justify the assignment of a higher or lower rating.  Thus, an 
increased disability rating for the Veteran's service disability 
was not warranted for the period beginning one year before his 
claim.  Accordingly, there will be no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court imposed a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating: does the evidence present such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, does 
the Board the claimant's disability picture exhibit other related 
factors such as those provided by the regulation as "governing 
norms;" and, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and are there is evidence of related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service- connected left eye scar disability and the 
Board has found that the symptomatology of the Veteran's 
disability is specifically contemplated under the ratings 
criteria.  Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and symptomatology, 
the second and third questions posed by Thun become moot.  
Nevertheless, the Board will briefly note that the evidence in 
this case does not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or marked 
interference with employment. See 38 C.F.R. § 3.321(b)(1); there 
is no evidence that the Veteran has required hospitalization of 
any kind for his scar nor has he claimed it has affected his 
ability to follow employment.  







ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to a compensable disability rating for a service-
connected left eye scar residual is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


